Citation Nr: 1412679	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for meningitis.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which established service connection for PTSD, assigning a 30 percent initial evaluation from January 12, 2009, and denied the remaining claims presently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary in order to allow VA to fulfill its duty to assist the Veteran in substantiating his claims.  

In February 2014, the Veteran's representative indicated that the Veteran's meningitis and PTSD have worsened since the most recent VA examination, which was conducted in October 2009 - more than four years ago.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  On remand, the Veteran should be provided contemporary VA examinations to assess the current severity and manifestations of these disabilities.  

Also, a VA treatment record dated in September 2009 reflects that the Veteran receives psychotherapy at a VA Vet Center; however, the record before the Board is devoid of any records from a VA Vet Center.  As these records are in VA' constructive possession, are pertinent to a claim on appeal, and are not associated with the record, a remand is necessary to obtain and associate them with the record.  

Concerning the hypertension claim, the service treatment records reflect complaints of chest pain in January 1967 and elevated blood pressure readings in January 1968 (140/90) and at separation in July 1970 (120/80).  The Veteran was provided a VA examination in connection with this claim in October 2009, and, although hypertension was diagnosed, the examiner opined that this disability is less likely as not caused by or a result of activities during military service, noting that the service treatment records disclosed multiple normal blood pressure readings during service with one single measure at 140/90.  The Board concludes that the October 2009 VA examination is inadequate for the purpose of adjudicating the claim because, in rendering the opinion, the examiner did not address the Veteran's complaints of chest pains or the elevated blood pressure reading at separation from service.  As such, an addendum opinion addressing these points should be sought.  

With regard to the Veteran's knees, the service treatment records reflect that he complained of bilateral knee pain during basic training (in September 1967), and his representative reported in February 2014 that he again injured his knees during combat and was unable to seek medical attention.  The Veteran was provided a VA examination in connection with this claim in October 2009.  Degenerative arthritis of both knees was diagnosed, and the examiner opined that such is likely as not that caused by or a result of activities during military service.  In providing this opinion, the examiner noted the Veteran's complaints of "acute and transitory" knee pain during basic training.  However, there is no indication that the examiner considered whether the Veteran's latter, combat-related knee injuries may have caused his current disabilities.  On remand, an addendum opinion must be sought which addresses causation of the Veteran's current knee disabilities in light of the entire record, to include the Veteran's competent reports of combat-related knee injuries occurring after basic training.  

Concerning the Veteran's sleep apnea claim, service treatment records dated in October 1967 reflect that the Veteran had an upper respiratory infection, and a March 2010 VA polysomnography report reflects that obstructive sleep apnea was diagnosed.  In light of the upper respiratory infection in-service and the current diagnosis of obstructive sleep apnea, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of this disability.  This is particularly critical because the Veteran has not been provided a VA examination in connection with this claim.  

Finally, as these claims must be remanded for other matters, updated VA treatment records from the VA Medical Center (VAMC) in Miami, Florida, and whichever VA facility would currently house the records for the former Broward County OPC must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record the following VA records:  

a.  all treatment records from the VAMC in Miami, Florida dated from April 2012 to the present; 

b.  all treatment records from any VA Vet Center attended by the Veteran;

c.  all treatment records from the Broward County outpatient clinic (to include any successor VA facility) dated from September 7, 2010 to the present.  

All records and/or responses received should be associated with the claims file.

2.  Thereafter schedule the Veteran for examinations with regard to the Veteran's hypertension and bilateral knee disabilities.  After a review of all of the complete record of record, to include this remand, and any evidence added to the record as a result of this remand, the clinician should address the following:  

a.  Provide an opinion as to whether degenerative arthritis of either knee is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his competent reports of combat-related knee injuries.  

b.  Provide an opinion as to whether hypertension is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his competent reports of combat-related knee injuries.  

All opinions must be accompanied by a full rationale citing to specific evidence in the claims file, to include medical evidence and lay statements from the Veteran.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  After a review of all of the complete record of record, to include this remand, and any evidence added to the record as a result of this remand, the clinician must provide an opinion as to whether the obstructive sleep apnea is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include the October 1967 upper respiratory infection.  

All opinions must be accompanied by a full rationale citing to specific evidence in the claims file, to include medical evidence and lay statements from the Veteran.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his PTSD.  The complete record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must also fully describe the level of functional impairment (social and occupational) attributable to the Veteran's PTSD symptoms.  

A complete rationale for all opinions must be provided. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his meningitis.  The complete record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all symptoms associated with this disease, to include whether such has manifested as an active febrile disease has been present during the appeal period, and if so, the time period(s) for this must be determined.  

A complete rationale for all opinions must be provided.

6.  Notify the Veteran that he must report for any scheduled examination(s) and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

7.  Thereafter, readjudicate the issues on appeal in light of the complete record.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


